PER CURIAM:
NCM Capital Management Group, Inc., appeals from a grant of summary judgment in favor of Calvert Variable Series, Inc., and Calvert Social Investment Fund (the Funds). NCM concedes that it breached its contracts with the Funds but contends that the district court erred by awarding the Funds damages for the breach. Having carefully reviewed the record and the parties’ written submissions, we affirm on the reasoning of the district court. (J.A. at 293-300.) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED